                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CURTIS R. HOOD, SR.,                        )
                                             )
        Plaintiff,                           )
                                             )
 vs.                                         )
                                             )   Case No. 17-cv-0955-MJR-MAB
 LT. BACH,                                   )
 LT. OCHS,                                   )
 C/O SHANER,                                 )
                                             )
        Defendants.                          )

                             MEMORANDUM & ORDER

REAGAN, Chief Judge:

   I.     Introduction

        Now before the Court is Magistrate Judge Stephen Williams’ Report and

Recommendation (R&R) on Defendants’ Motion for Summary Judgment as to Exhaustion

of Administrative Remedies (Docs. 27, 39). The underlying suit is a civil rights complaint

by inmate Curtis R. Hood against three individuals at Lawrence Correctional Center

(“Lawrence”) concerning their failure to protect him from an attack by his cellmate (Doc.

1). Magistrate Judge Williams held two evidentiary hearings on the matter, and after

reviewing the evidence he recommended granting summary judgment for two

defendants, and denying as to one (Doc. 39). The parties had 14 days to file objections to

the R&R—Plaintiff filed an objection (Doc. 41).       The matter is now ripe for the

undersigned’s review.


                                                                               1|Page
   II.       Facts

          The fact set forth in the Report and Recommendation need not be recited here

because Plaintiff makes no substantive response to those facts (Doc. 39). Plaintiff filed a

one-page document titled “Plaintiff’s Brief Objections to Defendants Summary Judgment

Motion” but it does not contain any new substantive information, or any argument that

Magistrate Judge Williams’ recommendation on summary judgment is erroneous (Doc.

41). The Defendants did not file objections to the R&R.

   III.      Applicable Law

          Timely objections having been filed, the Court undertakes de novo review of the

portions to the Report to which Plaintiff specifically objected. 28 U.S.C. § 636(b)(1); FED.

R. CIV. P. 72(b); SDIL-LR 73.1(b). The undersigned can accept, reject, or modify

Magistrate Judge Williams’ recommendations, receive further evidence, or recommit the

matter with instructions. Id. As the review of the motion for preliminary injunction is de

novo, the Court conducts an “independent review of the evidence and arguments without

giving any presumptive weight to the magistrate judge’s conclusion,” and “is free, and

encouraged, to consider all of the available information about the case when making this

independent decision.” Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013).

          As an inmate, Plaintiff’s lawsuit is governed by the PLRA, which requires a

prisoner to exhaust his administrative remedies before filing suit. 42 U.S.C. § 1997e. In

Illinois, the grievance process requires a prisoner to speak with his counselor, file a



                                                                                2|Page
written grievance, and then appeal that grievance through the institutional and state

levels. 20 ILL. ADMIN. CODE §§ 504.810–850. Though the Seventh Circuit requires strict

adherence to the PLRA’s exhaustion requirement, Dole v. Chandler, 438 F.3d 804, 809 (7th

Cir. 2006), the PLRA’s plain language is clear: an inmate must exhaust only those

administrative remedies that are available to him, 42 U.S.C. § 1997e(a). Administrative

remedies become “unavailable” when prison officials fail to respond to a properly filed

inmate grievance, Lewis v. Washington, 300 F.3d 829, 833 (7th Cir. 2002), or, when prison

employees thwart a prisoner from exhausting, Dole, 438 F.3d at 809.

        In Pavey v. Conley (Pavey I), the Seventh Circuit set forth the procedures for

tackling the exhaustion issue. The first step is for the judge to conduct “a hearing on

exhaustion and [permit] whatever discovery relating to exhaustion he deems

appropriate.” Pavey I, 544 F.3d 739, 742 (7th Cir. 2008). Upon conducting the hearing, a

court may credit the testimony of one witness over another. See Pavey v. Conley (Pavey

II), 663 F.3d 899, 904 (7th Cir. 2011) (affirming the factual findings of a magistrate judge,

whose R&R included factual findings that plaintiff was not credible). Thus, unlike

other summary judgment motions, the very purpose of Pavey I is to allow a judge to

resolve swearing contests between litigants on the limited issue of exhaustion of

administrative remedies. See Pavey I, 544 F.3d at 741 (“Juries decide cases, not issues of

judicial traffic control.”). A magistrate judge’s credibility determinations are afforded

great deference. Pavey II, 663 F.3d at 904; see also Goffman v. Gross, 59 F.3d 668, 671 (7th



                                                                                 3|Page
Cir. 1995) (“[D]e novo determination is not the same as a de novo hearing. The district

court is not required to conduct another hearing to review the magistrate judge’s

findings or credibility determinations.”) (emphasis added).

   IV.      Analysis

         Here, Magistrate Judge Williams thoroughly reviewed the summary judgment

filings by the parties, and conducted an evidentiary hearing prior to preparing his R&R.

The Court finds no apparent flaw in the R&R. As Magistrate Judge Williams may

appropriately do, he made a credibility finding about Plaintiff’s contradicting assertion

that his grievance named all three individuals or that it only named defendant Shaner.

Plaintiff’s live testimony was that the grievance only named Shaner. There is no reason

in the record to disbelieve this finding. Accordingly, the undersigned accepts Magistrate

Judge Williams’ credibility finding and ultimate recommendation about the case. Taking

Magistrate Judge Williams’ R&R, the undersigned concludes that administrative

remedies were taken as far as possible with regard to defendant Shaner, thus the case

may proceed against him. As to the other two defendants—Ochs and Bach—the case will

be dismissed with prejudice.

   V.       Conclusion

         For the reasons set forth above, the Court ADOPTS the Report and

Recommendations (Doc. 39) over Plaintiff’s objection (Doc. 41). Summary judgment shall

be GRANTED in favor of Defendants Bach and Ochs. At the conclusion of the case,



                                                                              4|Page
judgment shall be entered in favor of Defendants Bach and Ochs with prejudice and

against Plaintiff. The case shall proceed only as to Defendant Shaner.

      IT IS SO ORDERED.

      DATED: March 15, 2019

                                               s/ Michael J. Reagan
                                               Michael J. Reagan
                                               Chief Judge
                                               United States District Court




                                                                              5|Page
